 BURNSIDE HOSPITAL ASSOCIATIONBurnside Hospital Association and Warehouse andMail Order Employees Union, Local No. 743, Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America. Case 13CA 16756August 14. 1978DECISION AND ORDERBYN MEMBERS JENKINS. ML RPIIY. AN TRI t-Sl)Al IUpon a charge filed on August 12, 1977, bh Ware-house and Mail Order Employees Union. Local No.743, International Brotherhood of Teamsters. Chauf-feurs, Warehousemen and Helpers of America.herein called the Union, and duly served on BurnsideHospital Association, herein called Respondent. theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 13, is-sued a complaint and notice of hearing ' on Septem-ber 29, 1977, against Respondent, alleging that Re-spondent had engaged in and was engaging in unfairlabor practices affecting commerce within the mean-ing of Section 8(a)(5) and (1) and Section 2(6) and (7)of the National Labor Relations Act, as amended.Copies of the charge, complaint, and notice of hear-ing before an Administrative Law Judge were dul\served on the parties to this proceeding. Respondentfailed to file an answer to the complaint.On May 30, 1978, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment, with exhibits attached. Subsequently. onJune 7, 1978, the Board issued an order transferringthe proceeding to the Board and a Notice To ShowCause whv the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentdid not file a response to the Notice To Show Causeand therefore the allegations of the Motion for Sum-mary Judgment stand uncontroverted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:I On January 17. 1978. the Regional Director issued an amendmenl to thecomplaint. Upon request of the (Chargming Pa;lrl to ,ithdra;v that portion ofthe charge which related to the 8(a) I) allegations which were Ihe 'ubjecl tofthe amendment to the complaint, the Regional t)irectAr on M\.s , 1 978.issued an order granting partial withdrawal request and slthdr.lawng theamendment to the complaint.Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions provides:The respondent shall, within 10 days from theservice of the complaint. file an answer thereto.The respondent shall specifically admit, deny, orexplain each of the facts alleged in the com-plaint, unless the respondent is without knowl-edge, in which case the respondent shall so state,such statement operating as a denial. All allega-tions in the complaint, if no answer is filed. orany allegation in the complaint not specificallydenied or explained in an answer filed, unlessthe respondent shall state in the answer that heis without knowledge. shall be deemed to be ad-mitted to be true and shall be so found by theBoard, unless good cause to the contrary isshown.According to the uncontroverted allegations of theMotion for Summary Judgment, on December 10,1977, the complaint and notice of hearing, togetherwith a copy of the charge herein, was personallyserved on Julian Thomas, president of Respondent,by a private detective, Fred Dye. In his affidavit.which is attached as an exhibit to the Motion forSummary Judgment. Fred Dye stated, "Mr. JulianThomas, upon receipt of papers, threw them in snowand left them there." The complaint and notice ofhearing served on Respondent specifically stated thatunless an answer to the complaint was filed within 10days of service thereof, "all of the allegations in theComplaint shall be deemed to be admitted to be trueand mav be so found by the Board." No answer hadbeen filed as of the date of filing of the Motion forSummary Judgment and Respondent has failed tofile a response to the Notice To Show Cause in whichit could have attempted to explain its failure to an-swer.No good cause for failure to file an answer havingbeen shown, in accordance with the Rules set forthabove. the allegations of the complaint are deemed tobe admitted. Accordingly. we find as true all the alle-gations of the complaint and grant the Motion forSummary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FA(ci. IMIE BUSINESS OF- I HE RESPONDENIBurnside Hospital Association is, and has been atall times material herein, a nonprofit corporation237 NLRB No. 63437 438 DECISIONS OF NATIONAlduly organized under, and existing by virtue of, thelaws of the State of Illinois. At all times materialherein, Respondent maintained an intermediatehousing and health service facility for elderly stateaid recipients at 9435 South Langley, Chicago. Illi-nois, where it is engaged in the operation of a nursinghome. In the course and conduct of its business oper-ations, Burnside Hospital Association annually de-rives in excess of $100,000 gross revenue from suchoperations. During the past year, Respondent, in thecourse and conduct of its business operations, pur-chased inside the State of Illinois, and received at its9435 South Langley facility, goods and materials val-ued in excess of $5,000 of which goods and materialsoriginated from points outside the State of Illinois.and which goods and materials were purchased fromenterprises located in Illinois, which enterprises re-ceived said goods and materials directly from pointsoutside the State of Illinois and/or which enterprisesare otherwise engaged in interstate commerce withinthe meaning of the Act.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assert juris-diction herein.11 THE LABOR ORGANIZATION INVOLVEI)Warehouse and Mail Order Employees Union, Lo-cal No. 743, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,is a labor organization within the meaning of Section2(5) of the Act.-LABOR RELATIONS BOARDrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on April 24, 1974, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.Since on or about February 3. 1975. and continu-ing to date, Respondent and the Union have beenparties to a collective-bargaining agreement, whichagreement covers the wages, hours of employment,and other terms and conditions of employment of theemployees in the unit described above. By its terms,the agreement is effective from February 3, 1975, un-til February 3. 1978.Since on or about August 8, 1977, and continuingto date, Respondent has failed and refused, and con-tinues to fail and refuse, to bargain collectively withthe Union as the exclusive bargaining representativeof the employees in the above-described unit by thefollowing acts and conduct:1. Since on or about August 5, 1977, and continu-ing to date. Respondent has failed and refused, andcontinues to fail and refuse, to notify the Union of itsdecision to close its facility.2. Since on or about August 8, 1977, and continu-ing to date, Respondent has failed and refused to,and continues to fail and refuse to, bargain with theUnion over the effects on employees in the above-described unit of Respondent's closing of its facility.Accordingly, we find that by the aforesaid conductRespondent has failed and refused to bargain collec-tively with the Union as the exclusive bargaining rep-resentative of the employees in the appropriate unit,and thereby has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5)and (I) of the Act.III. THE UNFAIR LABOR PRACTI(CESThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All full-time and regular part-time (working 15hours or more per week) non-professional em-ployees employed by the Respondent at its facil-ity located at 9435 South Langley, Chicago, Illi-nois, including nurses aides, maids, cooks,kitchen aides, laundry and janitor employees,but excluding office employees, clerical employ-ees, and all professional employees, guards andsupervisors as defined in the Act.On April 16, 1974, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the Regional Di-rector for Region 13 designated the Union as theirIV. IIEi I 'FlI( Or TitI:E UNFAIR L.ABOR PRACTICES UPON(OMUMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with the opera-tions described in section 1, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and that ittake certain affirmative action as set forth below de- signed to effectuate the purposes and policies of theAct.As a result of Respondent's unlawful failure tobargain over its decision to close down, and the ef-fects thereof, the displaced employees have been de-nied an opportunity to bargain through their collec-tive-bargaining representative at a time whenRespondent was still in need of their services and ameasure of balanced bargaining power existed. Ef-fectuation of the Act's policies therefore requires thatthe employees whose statutory rights have been in-vaded by reason of Respondent's unlawful, unilateralaction, and who may have suffered losses in conse-quence thereof, be reimbursed for such losses untilsuch time as Respondent remedies its violation. h\doing what it should have done in the first place.'Accordingly, to effectuate the purposes of the Act.we shall order a backpay requirement designed tomake whole the employees for losses suffered as aresult of the violation in the manner established bhthe Board in F. WJ. gWoolworth (oripant. 90 NI, RB289 (1950), with interest to be computed in the man-ner set forth in Florida Steel Corporation. 231 NI.RB651 (1977).3 Thus, Respondent shall pay emploseesbackpay at the rate of their normal wages when lastin Respondent's employ, from the date on which Re-spondent closed its facility and terminated the em-ployees there employed.4until the occurrence of theearliest of the following conditions: (I) the date Re-spondent bargains to agreement with the Union onthose subjects pertaining to the decision to close thefacility and the effects of the closing on unit employ-ees; (2) a bona fide impasse in bargaining; (3) thefailure of the Union to request bargaining within 5days of issuance of this Decision and Order, or tocommence negotiations within 5 days of Respon-dent's notice of its desire to bargain with the Union;or (4) the subsequent failure of the Union to bargainin good faith.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCI.t SIONS Of LAW1. Burnside Hospital Association is an emploserengaged in commerce within the meaning of Section2(6) and (7) of the Act.P B Muirie olourr, Tranportarinm, In .226 Nl.RB 1325 (1976): :(f,,/Oil (orproratiln. 219 Ni RB 511 (1975): ahrctr Pape. In, 25 N LRB 719(19731 Thompson Trinipori ( ompini. Inc. 165 NLRB 746 (19671: H in-Ditil Stores. Inc, 147 Nl.RB 788 (1964)See. generall, Isis Plumbing & lleating Co. 138 Nl RB t194 Although the charge alleges that Respondent closed its faciiiit en Au-gust 8. 1977. the complaint does not aIllete the sper ific dlte on which theclosing occurred We shall, therefore. defer the determn atlin. n 4tf ther i1-nlldate to the compliance stage of this proceeding4392. Warehouse and Mail Order Employees Union,Local No. 743. International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica. is a labor organization within the meaningof Section 2(5) of the Act.3. All full-time and regular part-time (working Ishours or more per week) nonprofessional employeesemployed by the Respondent at its facility located at9435 South Langley. Chicago, Illinois, includingnurses aides, maids, cooks, kitchen aides, laundryand janitor employees, hut excluding office employ-ees, clerical employees. and all professional employ-ees, guards and supervisors as defined in the Act,constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9(b)of the Act.4. Since on or about April 24, 1974, the above-named labor organization has been and now is thecertified and exclusive representative of all employ-ees in the aforesaid appropriate unit for the purposeof collective bargaining within the meaning of Sec-tion 9(a) of the Act.5. By refusing on or about August 8, 1977, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, concerning the de-cision to close its facility at 9435 South Langley.Chicago, Illinois. and the effects thereof on such em-ployees. Respondent has engaged in and is engagingin unfair labor practices within the meaning of Sec-tion 8(a)(5) of the Act.6. B' the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed them by Sec-tion 7 of the Act, and thereby has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(l) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Burnside Hospital Association, Chicago, Illinois, itsofficers, agents. successors, and assigns. shall:1. Cease and desist from:(a) Refusing to bargain collectively in good faithwith Warehouse and Mail Order Employees Union,Local No. 743, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofRIrRPNIlF H()PITAI AC(~(IATI(INL""l"·L slvsrl O DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmerica, hereinafter the Union, as the exclusive rep-resentative of its employees in the appropriate unitset forth herein below, concerning the decision toclose its facility at 9435 South Langley, Chicago. Illi-nois, and the effects thereon on such employees. Theappropriate unit is:All full-time and regular part-time (working 15hours or more per week) non-professional em-ployees employed by the Respondent at its facil-ity located at 9435 South Langley, Chicago. Illi-nois, including nurses aides, maids, cooks,kitchen aides, laundry and janitor employees,but excluding office employees, clerical employ-ees, and all professional employees, guards andsupervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain in good faith with theUnion as the exclusive bargaining representative ofall employees in the above-described appropriateunit with respect to the decision to close the facilitylocated at 9435 South Langley, Chicago, Illinois, andthe effects of the decision on unit employees, includ-ing any disputes with respect to the effectuation ofthe remedy set forth herein, and, if an understandingis reached, embody it in a signed agreement.(b) Pay the laid off employees their normal wagesin the manner and for the period set forth in TheRemedy section of this Decision.(c) Mail to the last known addresses of all employ-ees in the above-described unit copies of the attachednotice marked "Appendix." ' Copies of said notice,on forms provided by the Regional Director for Re-gion 13, after being duly signed by an authorizedrepresentative of Respondent, shall be mailed to saidemployees within 3 days after they are received.(d) Sign and mail sufficient copies of said noticeto the aforesaid Regional Director for posting byWarehouse and Mail Order Employees Union, LocalNo. 743, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,if it is willing, said notice to be posted at its officesand meeting halls.(e) Notify the Regional Director for Region 13, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.5 In the event that this Order is enforced hb a judgment of a Llnited StatesCourt of Appeals. the words in the noticte reading "Posted bv Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of appeals Enforcing an Order of IheNational .ahbor Relations Board."APPENDIXNolirc To EMPLOYEESPostE D BY ORDER OF THENAIIONAL LABOR REI.ATIONS BOARDAn Agency of the United States GovernmentWE Wii i NOT refuse to bargain collectively ingood faith with Warehouse and Mail Order Em-ployees Union, Local No. 743, InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, herein theUnion. as the exclusive representative of ouremployees in the appropriate unit set forthherein below concerning the decision to closeour facility at 9435 South Langley, Chicago, Illi-nois, and the effects thereof on such employees.The appropriate unit is:All full-time and regular part-time (working15 hours or more per week) non-professionalemployees employed by us at our facility lo-cated at 9435 South Langley, Chicago, Illi-nois, including nurses aides, maids, cooks,kitchen aides, laundry and janitor employees,but excluding office employees, clerical em-ployees, and all professional employees,guards, and supervisors as defined in the Act.WE Wll.L Nor in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE wl.i. upon request, bargain in good faithwith the Union as the exclusive bargaining rep-resentative of all employees in the above-de-scribed unit with respect to the decision to closeour facility located at 9435 South Langley, Chi-cago, Illinois. and the effects of the decision onunit employees, including any' disputes with re-spect to the effectuation of the remedy set forthin the Decision and Order of the National LaborRelations Board, and, if an understanding isreached, embody it in a signed agreement.WF WilL pay the laid-off employees their nor-mal wages in the manner and for the period re-quired by the Decision and Order of the Na-tional Labor Relations Board.BURNSIDE HOSPITAL. ASSOCIATION440